DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the “Cross Reference to Related Applications” section of the specification, the reference numbers of the applications need to be provided.  
Appropriate correction is required.

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:
In claim 11, line 13, “coupled” should read --coupled to--.
In claim 11, line 32, “select” should read --selects--.
In claim 19, line 4, “a voltage controlled oscillator” should read --the voltage controlled oscillator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuji (USPAP 2020/0313616).
	Regarding claim 19, Tsuji’s Fig. 1 shows a method, of controlling a voltage controlled oscillator (44) to a high frequency (fOSC), comprising:
DIV) based on a high frequency signal;
wherein the high frequency signal is generated by the voltage controlled oscillator (clearly shown);
selectively (due to the switching in the switched capacitance circuit 36) generating inverting signals (VC) based on the low frequency signal; and 
generating, based on the inverting signals, a control signal (VCTRL) used to control the voltage
controlled oscillator.

Allowable Subject Matter
Claims 1-17 are presently allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849